                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                     July 16, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

DAVID ALLEN HAVERKAMP; aka                             §
HAVERKAMP,                                             §
                                                       §
          Plaintiffs,                                  §
VS.                                                    §    CIVIL ACTION NO. 2:17-CV-18
                                                       §
JOSEPH PENN, et al,                                    §
                                                       §
          Defendants.                                  §

                           ORDER DENYING PENDING MOTIONS

        Plaintiff,1 proceeding pro se and in forma pauperis, has filed this prisoner civil

rights action pursuant to 42 U.S.C. § 1983. Pending before the Court are the following

motions: (1) “Motion 1964 Civil Rights Act against Discrimination in the Work Place”

(D.E. 185); (2) “Motion for Discourse on Doe Defendants and Question of Law to Court”

(D.E. 187); (3) Motion for Court Guidance (D.E. 188); (4) Motion for Clarification (D.E.

190); (5) Motion for Question of Law (D.E. 193); and (6) Motion for Question of Law

and Fact (D.E. 194).

        Plaintiff’s motions present either (1) arguments in support of her claims that are

more properly brought forth in connection with dispositive motions; or (2) matters

addressed      in    the     undersigned’s        Memorandum           or    Recommendation            entered

contemporaneously with this Order. Thus, after careful review of each motion, the

undersigned concludes that Plaintiff is not entitled to any relief at this time. Plaintiff’s

1
  Plaintiff requests that the Court utilize feminine pronouns when referring to Plaintiff. (D.E. 2, p. 1). The
undersigned, therefore, will refer to Plaintiff in this Memorandum and recommendation as her preferred gender of
female, using feminine pronouns.
1/2
motions (D.E. 185, 187, 188, 190, 193, 194) are DENIED.



      ORDERED this 16th day of July, 2020.


                                          ___________________________________
                                                     Julie K. Hampton
                                               United States Magistrate Judge




2/2
